DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 5/11/2022 has been entered and made of record.  
Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 4/6/2022 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 

Response to Amendment/Remarks
Claims 1-17 were presented for examination.  

Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections are withdrawn.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

Allowable Subject Matter
Claims 1-17 are allowed.  

The following is an Examiner's statement of reasons for allowance:

Independent claims generally describe a process to randomize and process information between two entities such that knowledge about the information and the methods used to process the information are hidden between both parties. 
First, the examiner notes that the written opinion of the international search authority in PCT/US2021/060006 relies heavily on Strom et al. (US 2020/0228313 A1) which is not available as prior art since it is an inventor originated disclosure falling under the 102(b)(2)(A) and 102(b)(2)(B) exceptions and is not relevant to the patentability of the instant claims.
Additionally, various examples have been found in the art describe aspects of the claimed invention.  Ardhanari et al. (US 2021/0248268 A1) Ardhanari, ¶ 242-246 teaches splitting patient data into multiple shards and ¶ 119 teaches adding random data to patient data.  Ardhanari, Fig. 10, ¶ 156-158 teaches sending input data to secure storage after processing.
Ardhanari does not, but in related art, Sidana et al. (US 2017/0026342 A1) Fig. 3, ¶ 44-46 teaches distributed processing of shards of information between a first a second entity where the first entity processes the partial result.  Sidana, Fig. 3, ¶ 44-46 teaches trusted computer 1 receives the result from trusted computer zero and processes the first and second parts using the instructions on the operation to be performed.
Ardhanari in view of Sidana does not, but in related art, O’Hare et al. (US 2018/0367509 A1) ¶ 148-151 teaches having a fixed number of random bits added to split data to create an equal number of bits with the split data. 
However, as applicant notes, “Claim 1 next recites transmitting the second new batch to a second entity. Ardhanari's paragraphs 156-158 are asserted to disclose this feature. However, they do not disclose this transmitting step. These paragraphs merely describe sending input data to a secure storage location after processing. The weakness in this argument is that it is inconsistent with the citation to paragraphs 242-246 above. The argument above is that the plurality of subsets of the corpus represent the first random portion and the second random portion. The second new batch is the second random portion, with inserted second random bits. For Ardhanari to disclose this feature, and for consistency, one of the plurality of subsets from paragraphs 242-246 would have to have random bits inserted therein and then the second new batch would be transmitted to a second entity. Because sending the input data to secure storage has nothing to do with the plurality of subsets of Ardhanari and thus nothing to do with the claimed "second new batch", Applicant submits that Ardhanari fails to disclose this feature” and “Claim 1 is therefore patentable as well as its dependent claims. Independent claims 10, 13 and 15 each include similar limitations to those discussed above. Therefore, these claims and the claims that depend therefrom are patentable and in condition for allowance”. 
Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/STEPHEN T GUNDRY/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435